Title: To George Washington from Alexander J. Dallas, 26 January 1791
From: Dallas, Alexander J.
To: Washington, George

 

Sir
26th January 1791

Permit me to request the honor of a place in your Library for a volume of “Reports of Cases ruled and adjudged in the Courts of Pennsylvania.” The work, as far as it depends on my labour, is of little value; but considering it as a useful example in a literary walk, which is almost untrodden in this country, and as a respectable production, in the articles of paper, types, and printing, of American Manufacturers and Artists, I am induced to hope, that you will not think it altogether unworthy of your acceptance. I am, with the highest respect, Sir, Your most obedt and most Hble Servt

A. J. Dallas

